Appeal by defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered March 20, 1984, adjudicating him a youthful offender, upon a jury verdict finding him guilty of attempted robbery in the second degree and assault in the second degree, and imposing sentence.
Judgment affirmed.
Defendant contends that one cannot attempt to commit *674robbery in the second degree as defined in Penal Law § 160.10 (2) (a) (see, Penal Law § 110.00) because physical injury to a nonparticipant, an element of robbery in the second degree under Penal Law § 160.10 (2) (a), need not be intentional. He argues that one cannot attempt to commit an unintentional act.
Although there was no requirement that defendant intended to cause injury, it was necessary to establish defendant’s intent to forcibly steal property in order to sustain a conviction of attempted robbery in the second degree (see, Penal Law § 160.00).
At bar, the jury found that defendant intended to forcibly steal complainant’s shoulder bag, and in the course of the attempt, physically injured her. Accordingly, he was properly convicted of attempted robbery in the second degree.
Furthermore, assault in the second degree is not a lesser included offense of attempted robbery in the second degree. Therefore, both convictions may stand (see, People v Campbell, 86 AD2d 403, 405).
We have considered defendant’s other contentions and find them to be either unpreserved or without merit. Mollen, P. J., Mangano, Lawrence and Hooper, JJ., concur.